Citation Nr: 1416841	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-22 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a psychiatric disorder other than a personality disorder or schizoaffective disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to September 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the case was subsequently transferred to the RO in Louisville, Kentucky.

In February 2012, the Board, in pertinent part, denied both the Veteran's application to reopen a claim of service connection for a right eye disorder other than residuals of a right eye injury, to include blepharitis, and his claim of service connection for a psychiatric disorder other than a personality disorder or schizoaffective disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties and remanded the portion of the Board's decision denying the claims noted above.

The February 2012 Board decision also reopened the claim of service connection for residuals of a right eye injury and remanded the merits for further development.  

In September 2013, the Board granted service connection for residuals of a right eye injury (effectuated by the AOJ in a rating decision that month), denied reopening the claim for service connection for a right eye disorder other than residuals of a right eye injury, and remanded the claim for service connection for a psychiatric disorder for further development.  The psychiatric disorder claim is the only issue remaining before the Board for consideration.

A review of the Virtual VA and VBMS electronic claims files reveals a January 2014 written appellate brief and additional evidence of the Veteran's ongoing VA treatment (both Virtual VA).  The Agency of Original Jurisdiction's (AOJ) December 2013 supplemental statement of the case reflects consideration of the VA treatment records.

The Board notes that the Veteran requested to reopen a number of service connection claims in a May 2013 report of general information, but these requests have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that a clarifying VA opinion is needed.  The Board previously remanded the case to obtain a clarifying opinion from the June 2010 VA examination to address the other mental health diagnoses present during the pendency of the claim, as the VA examiner found no Axis I diagnosis at that time and provided only Axis II diagnoses.

In a November 2013 opinion, another VA examiner determined that the Veteran's posttraumatic stress disorder (PTSD), depression, and generalized anxiety disorder were not likely related to service.  In so finding, the examiner indicated that, on review of the record, the Veteran definitely had a mental health diagnosis and mental problems, as well as PTSD symptoms which predated his military service.  He indicated that there was no indication that there was any military trauma causing the mental problems.

In a January 2014 written brief, the Veteran's representative requested a remand for a new medical opinion, indicating that the November 2013 VA opinion raised the question of whether the Veteran suffered from a preexisting acquired psychiatric disorder aggravated during service.  In consideration of the Veteran's arguments to date and in light of the JMR, the Board finds that a clarifying opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.); 38 U.S.C.A. § 5103A(d) (West 2002).
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the November 2013 VA examiner, or, if the examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current psychiatric disorder other than a personality disorder or schizoaffective disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the June 2010 VA examination and behavioral medicine psychological testing report and November 2013 VA opinion.

The Veteran has contended that he may have an acquired psychiatric disorder other than a personality disorder or schizoaffective disorder that preexisted his active service and was aggravated during service, based on the findings of the November 2013 VA examiner.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran reported a history of nervous trouble at the time of his November 1977 service entrance examination; the examiner noted mild nervousness, but found the Veteran psychiatrically normal on examination.  An August 1978 Medical Board report shows the Veteran was admitted to the naval hospital with a diagnosis of latent schizophrenia.  After observation, evaluation, and treatment, staff psychiatrists determined that the Veteran had shown "long standing evidence of an inherent, pre-existing personality disorder."  The Medical Board recommended the Veteran's military discharge due to this disorder.  See also March, April, and July 1978 service treatment records.

The record also reflects a long history of diagnoses of Axis I psychiatric disorders and treatment following service.  See, e.g., December 1989 Social Security Administration (SSA) decision (depression, anxiety, PTSD, and personality disorder); 1992 private treatment records; April 2001 SSA evaluation (schizophrenia, residual type; mental disorder due to epilepsy with seizures - provisional).  The next records of psychiatric treatment, beginning in 2006, show diagnoses of PTSD and depression, some by history.  See, e.g., April and June 2008, July 2009, November 2009, March 2010 VA treatment records.  

The examiner should identify all current psychiatric disorders other than a personality disorder or schizoaffective disorder present at any point since the June 2007 claim, to include the previously diagnosed PTSD and depression noted above.  The examiner should also state if he or she can determine what, if any, diagnosis of a psychiatric disorder other than a personality disorder or schizoaffective disorder existed prior to service.  In so doing, the examiner should review the Veteran's September 1977 entrance examination and report of medical history noted above.

If the examiner determines that a psychiatric disorder other than a personality disorder or schizoaffective disorder clearly and unmistakably preexisted service, he or she should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For any current psychiatric disorder other than a personality disorder or schizoaffective disorder identified that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of any circumstances therein.

In providing this opinion, the examiner should specifically address the likelihood of whether any psychiatric symptomatology during service was a manifestation of a psychiatric disorder other than a personality disorder or schizoaffective disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

